Exhibit 10.2

 

[Marion, Ohio - #1672]

 

SIXTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT

 

This SIXTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (this “Amendment”)
is made and entered into as of May 30, 2012, by and between the parties
signatory hereto, as lessors (collectively, “Lessor”) and HCR III Healthcare,
LLC, as lessee (“Lessee”).

 

RECITALS

 

A.            Lessor is the current “Lessor” and Lessee is the current “Lessee”
pursuant to that certain Master Lease and Security Agreement dated as of
April 7, 2011, as amended by that certain First Amendment to Master Lease and
Security Agreement dated as of April 7, 2011, as further amended by that certain
Second Amendment to Master Lease and Security Agreement dated as of May 16,
2011, Third Amendment to Master Lease and Security Agreement dated as of
January 10, 2012, Fourth Amendment to Master Lease and Security Agreement dated
as of April 18, 2012 and Fifth Amendment to Master Lease and Security Agreement
dated as of May 5, 2012 (as so amended, the “Master Lease”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Master Lease.

 

B.            Lessee’s obligations under the Master Lease are guaranteed by HCR
ManorCare, Inc., a Delaware corporation, successor in interest to HCR ManorCare,
LLC, a Delaware limited liability company, pursuant to that certain Guaranty of
Obligations dated as of April 7, 2011 (as the same may have been or may
hereafter be further amended, modified or reaffirmed from time to time in
accordance with the terms thereof, the “Guaranty”).

 

C.            The Master Lease covers the “Leased Property” of the Pool 1
Facilities described on Exhibit A-1 to the Master Lease, the Pool 2 Facilities
described on Exhibit A-2 to the Master Lease, the Pool 3 Facilities described on
Exhibit A-3 to the Master Lease and the Pool 4 Facilities described on
Exhibit A-4 to the Master Lease.

 

D.            Reference is made to the Pool 1 Facility identified on Exhibit A-1
to the Master Lease as “Heartland of Marion,” located on the Land identified on
said Exhibit as 400 Barks Road West, Marion, Ohio (the “Original Heartland of
Marion Land”).

 

E.             Lessee desires to expand or cause the expansion of Heartland of
Marion in order to complete a 16-bed addition (the “Marion Expansion Project”),
which is a Pre-Existing Project listed on Schedule 10.1 of the Master Lease.

 

--------------------------------------------------------------------------------


 

F.             Concurrently herewith and in consideration of Lessor’s
confirmation of the Marion Expansion Project, Lessee has caused to be conveyed
to HCP Properties, LP, a Delaware limited partnership and a Lessor, the real
property described on Exhibit A hereto (the “Additional Heartland of Marion
Land”), which real property is owned by an affiliate of Lessee, and which
adjoins, and is adjacent to, the Original Heartland of Marion Land.

 

G.            Lessee desires to lease the Additional Heartland of Marion Land
from Lessor, for the construction of, at Lessee’s sole cost and expense, the
Marion Expansion Project.

 

H.            Lessor is willing to lease the Additional Heartland of Marion Land
to Lessee for the purposes described above and on the terms set forth in the
Master Lease, as amended hereby.

 

I.              Lessor and Lessee desire to enter into this Amendment to provide
for the addition of the Additional Heartland of Marion Land to the “Leased
Property” which is the subject of the Master Lease.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

1.             Recitals.  The foregoing recitals are adopted by Lessor and
Lessee as true and correct and, by this reference, are incorporated herein as if
set forth herein in full.

 

2.             Heartland of Marion Land. The Master Lease is hereby amended to
modify the “Land” to add the Additional Heartland of Marion Land thereto and
Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, as part of
the Leased Property, all of Lessor’s right, title and interest in and to the
Additional Heartland of Marion Land and any improvements currently and to be
located thereon, subject to all of the terms, conditions and provisions of the
Master Lease, as it is hereby, and may be hereafter, amended, modified, restated
or otherwise modified.

 

3.             Effect of Amendment. All references in the Master Lease to the
“Master Lease” shall be deemed to be references to the Master Lease as amended
hereby.

 

4.             Full Force and Effect; Acknowledgement. The Master Lease, as
hereby amended, shall remain and continue in full force and effect. Without
limiting the generality of the foregoing, Lessee acknowledges that the Marion
Expansion Project contemplates Capital Additions and/or material structural
alterations to the Leased Property which are subject to the Master Lease,
including, without limitation, Sections 10.1 and 10.2 thereof, and nothing
herein shall be construed as a Lessor’s waiver of the requirements set forth
therein.  Notwithstanding the foregoing, Lessor acknowledges that the Marion
Expansion Project is a Pre-existing Project as set forth in Schedule 10.1.

 

2

--------------------------------------------------------------------------------


 

5.             Counterparts; Facsimile or Electronically Transmitted Signatures.
This Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Signatures transmitted by facsimile or
other electronic means may be used in place of original signatures on this
Amendment, and Lessor and Lessee both intend to be bound by the signatures on
the document transmitted by facsimile or such other electronic means.

 

6.             Fees and Costs. Pursuant to Lessee’s obligations under
Section 42.2 of the Master Lease, Lessee hereby agrees to pay to Lessor a sum
equal to $20,000.00 as reimbursement for Lessor’s actual out-of-pocket costs and
expenses incurred in connection with the review of Lessee’s request and the
preparation, negotiation and documentation of this Amendment, which amount shall
constitute Additional Charges under the Master Lease.

 

[NO FURTHER TEXT ON THIS PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

“LESSOR”

 

 

 

 

 

HCP PROPERTIES, LP, a Delaware limited partnership

 

 

 

 

 

By:

HCP I-B Properties, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

HCP WEST VIRGINIA PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES OF ARLINGTON VA, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES OF TULSA OK, LLC, a Delaware limited liability company

 

S-1

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-COLUMBIA SC, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-LEXINGTON SC, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC, a Delaware limited
liability company

 

 

 

 

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

S-2

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP MARYLAND PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Susan M. Tate

 

 

Name:

Susan M. Tate

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

“LESSEE”

 

 

 

 

 

 

 

HCR III HEALTHCARE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Matthew S. Kang

 

 

Name:

Matthew S. Kang

 

 

Title:

Chief Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

[Marion, Ohio - #1672]

 

CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR

 

Guarantor hereby (i) reaffirms all of its obligations under the Guaranty,
(ii) consents to the foregoing Amendment and (iii) agrees that its obligations
under the Guaranty shall extend to Lessee’s duties, covenants and obligations
pursuant to the Master Lease, as amended pursuant to the foregoing Amendment.

 

 

 

HCR MANORCARE, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Steven M. Cavanaugh

 

 

Name:

Steven M. Cavanaugh

 

 

Title:

Chief Operating Officer

 

Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Additional Heartland of Marion Land

 

Being Part of Outlot 731, Section 34, Township 5 South, Range 15 East, City of
Marion, Marion County, State of Ohio; Being part of a tract now or formerly
owned by Health Care & Retirement Corporation of America (O.R. 795 Pg. 690); and
being more particularly described as follows;

 

Beginning at an existing 1” dia. iron pin located at the Northwest Corner of Lot
18221 in Adcare Subdivision (P.B. 13 pg. 5); thence N 1° 01’ 35” W (for basis of
bearing, see Plat Book 13 Pg. 5, Marion County Recorder’s Office) for a distance
of 15.00 feet to a 5/8” dia. iron pin set on a point of curve; thence
Northeasterly along a curve to the right having a radius of 476.90 feet for an
arc distance of 133.74 feet (chord N 7° 00’ 30” E 133.30 feet) to a 1” dia. iron
pin set; thence N 88° 58’ 40” E for a distance of 506.37 feet to a 1” dia. iron
pin set on Grantor’s East Line; thence along Grantor’s East Line S 1° 01’ 35” E
for a distance of 147.00 feet to an existing 1” dia. iron pin on the North Line
of said Lot 18221; thence along said North Line S 88° 58’ 40” W for a distance
of 525.00 feet to an existing 1” dia. iron pin on the Northwest Corner of said
Lot and the point of beginning.

 

Containing 1.753 acres more or less, and being subject to legal highways,
easements, restrictions, and agreements of record. This description prepared
from a survey performed by Thomas L. Boblenz, Registered Surveyor 5719, and
dated September 12, 2011. All 5/8” & 1” dia. iron pins set have a plastic
identity cap with the following caption, “TLB & Associates.”

 

--------------------------------------------------------------------------------